Opinion by
Mb. Justice Gbeen,
We quite agree with the learned auditor in the court below in his disposition of tins case. The money deposited in bank to th© credit of the firm of John P. Wilkinson & Brother was not the money of John P. Wilkinson, but of a firm of which he was a member. What proportion of it might belong to him as an individual would depend upon a settlement of the partnership accounts, and even when that was done it would have to be paid over to him before his private and exclusive ownership of it could attach. This fund could only be claimed by the executor of the widow under the clause of the will of John P. Wilkinson which gave to his widow, “ All money in the house and bank or on hand at the time of my death.” At the time of the testator’s death there was a small sum of money, $30.00, in the house, and there was to the credit of his individual account in bank the sum of $336.45. These were the only sums of money “ in the house and bank or on hand,” belonging to him at the time of his death. They would fully satisfy the requirement of the words which gave the legacy, and would obviate any necessity for resorting to another fund which did not belong *137to the testator in his individual capacity, in order to give effect to his will. We think this conclusion is so exceedingly plain that any further elaboration of the subject is quite unnecessary.
Decree affirmed and appeal dismissed at the cost of the appellant.